United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-2111
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Shaquandis Thurmond

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: October 31, 2022
                            Filed: November 3, 2022
                                 [Unpublished]
                                 ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Shaquandis Thurmond appeals after the district court1 revoked his supervised
release and sentenced him to 11 months in prison, to be followed by 2 years of

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
supervised release. His counsel has moved to withdraw and has filed a brief
challenging the reasonableness of the sentence.

       After reviewing the record under a deferential abuse-of-discretion standard of
review, see United States v. Miller, 557 F.3d 910, 915-16 (8th Cir. 2009), we
conclude the district court did not impose an unreasonable sentence. The sentence
is below the statutory limits, see 18 U.S.C. § 3583(b)(2), (e)(3), (h), and is
presumptively reasonable because it falls within the applicable policy statement range
in the United States Sentencing Guidelines Manual, see U.S.S.G. § 7B1.4(a); United
States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009). The court sufficiently
considered the statutory sentencing factors and did not overlook a relevant factor,
give significant weight to an improper or irrelevant factor, or commit a clear error of
judgment in weighing relevant factors. See 18 U.S.C. § 3583(e); Miller, 557 F.3d at
917; see also United States v. Clayton, 828 F.3d 654, 658 (8th Cir. 2016). Thurmond
cannot now complain about his supervised-release sentence because it is what he
asked for and received. See United States v. Thompson, 289 F.3d 524, 526 (8th Cir.
2002); see also United States v. Smalley, 846 Fed. Appx. 422, 422 (8th Cir. 2021)
(per curiam). Regardless, the court’s decision to sentence him above the probation
officer’s non-binding recommendation does not make his sentence unreasonable. See
United States v. Wrice, 834 Fed. Appx. 301, 302-03 (8th Cir. 2021) (per curiam).

      Accordingly, we affirm the judgment and grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-